Judgment modified by remitting the case to the Special Term to ascertain and determine the difference between the moneys received by defendant as holder of the fifty-one shares of stock as “ dividends ” or “ profits ” thereon and the $500 received by the plaintiff, together with six per cent annual interest on said dividends or profits, and in all other respects the judgment is unanimously affirmed, with costs to respondent. If defendant is entitled to be paid for alleged services rendered the corporation, that matter is one between him and the corporation, and is not a subject for determination in this action. Had the learned Special Term justice made a finding, upon proof, of the amount of money of which the defendant possessed himself as the purported owner of the fifty-one shares of stock and incorporated such amount in the judgment with proper directions for its repayment, we would have been enabled to affirm the judgment without modification. Present — Lazansky, P. J., Rich, Young, Kapper and Hagarty, JJ.